        Case 1:21-cv-03108-GBD-KNF Document 21 Filed 09/21/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
BARTON, LLP,

                                      Plaintiff,
                                                                                  ORDER
                   - against -
                                                                            21-CV-3108 (GBD)(KNF)
MAHO PARTNERS, LLC,

                                       Defendant.
------------------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         Michael Dolan (“Dolan”), a member of defendant Maho Partners, LLC (“Maho”), has requested

that the initial pretrial conference scheduled for September 28, 2021, be postponed “to late October of

2021.” See Docket Entry No. 19. Dolan contends that a principal member of Maho contracted COVID-

19 and this has prevented Maho from securing counsel to represent it in this action. The plaintiff opposes

the request, asserting that it placed Dolan on notice in June 2021 that he needed to secure counsel for

Maho and, furthermore, the Court instructed Dolan on August 18, 2021, to secure counsel for Maho. See

Docket Entry No. 20. According to the plaintiff, Dolan “has been afforded ample time to retain counsel

yet at each juncture has offered a new excuse for his failure to do so.”

         The Court is mindful that: a corporate entity, such as Maho, must appear and be represented by

counsel in an action; and 2) in this judicial circuit, a strong preference exists for resolving litigation on the

merits. Therefore, the initial pretrial conference will be rescheduled to allow the defendant additional

time to retain counsel, and the parties will be advised of the new date and time for the conference via a

separate order. This order resolves Docket Entry No. 19.

         The plaintiff is directed to serve a copy of this order on the defendant, and to file proof of

service with the Clerk of Court.

Dated: New York, New York                                          SO ORDERED:
       September 21, 2021
Case 1:21-cv-03108-GBD-KNF Document 21 Filed 09/21/21 Page 2 of 2
